Title: From Alexander Hamilton to Gouverneur Morris, 21 February 1784
From: Hamilton, Alexander
To: Morris, Gouverneur


New York Feby. 21. 1784
I duly received my dear Sir your letter of the 27th: of January and I would have sooner told you how much pleasure it gave me, if I had had time; but legislative folly has afforded so plentiful a harvest to us lawyers that we have scarcely a moment to spare from the substantial business of reaping. Today being sunday I have resolved to give an hour to friendship and to you. Good people would say that I had much better be paying my devotions to the great
⟨devotions I mean; for with so lively an imagination as yours it is necessary to be explicit, lest you should be for making a different association that would not suit me quite as well.
To say that I was amused with your letter was to say what must have happened of course; a good theme in good hands could not fail to be amusing. The coalition you mention is not to be wondered at, though in a political light it is whimsical enough; but the meeting of extremes at the same point is a common case. I expect in another year to see our political antipodes in this city shaking hands, but whenever it happens it will not affect me as it seems to have done you in the instance you mention, because probably I shall not have the same reasons. To be serious:
The erection of a new bank in Philadelphia does not appear to me an evil to the community. The competition may indeed render the large profits of⟩ the old bank less permanent; but they will always remain considerable enough; and the competition will cause business to be done on easier and better terms in each to the advancement of trade in general. If I reason wrong correct me. That a stock holder of the old bank should feel his interest wounded—that those who have made their property in it subservient in some measure to the support of the revolution should feel a degree of indignation at the kind of rivalship which has started up—are both natural sensations—but that large profits should produce rivalship—that men in a matter of this kind should empl⟨oy their money⟩ where they expect the greatest advantage ⟨and the cheapest⟩ market in purchasing
⟨second bank has been established, I think you will, on reflection, agree with me that they ought to wish to be interested in both the institutions, and that therefore it is the duty of those who have the laying out of their money to purchase in the new bank, on the principle I have hinted at as well as the circumstances of a lower price. The whole of this business, my dear friend, is a mere mercantile speculation, and I am sure when there has been time to cool down the considerate proprietors of the old bank will blame nobody for adventuring upon mere mercantile principles. To you I need not say that it is chimerical to expect any other will prevail.
Were I to advise upon this occasion, it would be as soon as possible to bring about a marriage or, perhaps what you will prefer, an intrigue between the old bank and the new. Let the latter be the wife or, still to pursue your propensity, the mistress of the⟩ former. As a mistress (or you’ll say a wife) it is to be expected she will every now and then be capricious and inconstant; but in the main it will [be to] the interest of both husband and wife that they should live well together and manage their affairs with good humour and concert. If they quarrel they will not only expose themselves to the gibes of their neighbours, but the more knowing part of these will endeavour to keep them by the ears in order to make the favours of each more cheap, and more easily attainable.
I ought in return to give you an account of what we are doing here; but I will in the lump tell you that we are doing those things which we ought not to do, and leaving undone those things which we ought to do. Instead of wholesome regulations for the improvement of our polity and commerce; we are labouring to contrive methods to mortify and punish tories and to explain away treaties.
Let us both erect a temple to time; only regretting that we shall not command a longer portion of it to see what will be the event of the American drama.
Adieu very sincerely    Yr. Affectionate
A Hamilton
New York Feby. 21. 1784
G Morris Esqr
